eo ee IN DO OA FP WW NH —

NO NO po NO KH KN NWN HN NY HH HB HH HS HF HS Re SS Re
oN HD WW FP W NYO KH CO HO HAND Nn FP WW NY KF OS

 

Case 2:20-cr-00013-JCC Document 3° Filed 01/30/20 Page 1 of 2

————FILED ____ENTERED
——— LODGED — RECEIVED

JAN 30 2020

AT SEATTLE
CLERK U.S. DISTRICT cour I
WESTERN DISTRICT OF WASHINGT Qhoury

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR 20- Qi a JCC

Plaintiff, INFORMATION
Vv.

ROSETTA IVORY ROGERS,
Defendant.

 

 

 

The United States Attorney charges that:

COUNT 1
(Extortionate Communications)

Beginning on or about August 19, 2019, and continuing through on or about

September 1, 2019, within the Western District of Washington, and elsewhere,
ROSETTA IVORY ROGERS, with intent to extort money from Victim 1, knowingly and
willfully transmitted in interstate commerce, from the State of Texas to the State of
Washington, communications, in the form of social media posts and instant messages,

containing threats to injure the reputation of Victim 1.

All in violation of Title 18, United States Code, Section 875(d).

INFORMATION/ROGERS - 1 UNITED STATES ATTORNEY
700 STEWART STREET, STE. 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Co Oo ND OH BP DH YH

Do NO bP NY NO HN BD BDO NO em om em me eee eet
on DN UH BP WN KFKFK& ODO FH HD TH FP W NY KF S&S

 

 

Case 2:20-cr-00013-JCC Document 3 Filed 01/30/20 Page 2 of 2

Kee
DATED this 30 day of January, 2020.

 
  

,

 

RAN T. MORAN
Untted States Attorney

TODD GREENBERG
Assistant United States Attorney

INFORMATION/ROGERS - 2 UNITED STATES ATTORNEY

700 STEWART STREET, STE. 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
